Appeal by plaintiffs from (1) an order of the Supreme Court, Westchester County, dated May 28, 1976, which denied their motion for permission to serve an amended bill of particulars and (2) as limited by their brief, so much of a further order of the same court, dated September 1, 1976, as, upon reargument, adhered to the original determination. Appeal from the order dated May 28, 1976 dismissed, as academic. That order was superseded by the order made on reargument. Order dated September 1, 1976 affirmed insofar as appealed from. Respondent is awarded one bill of $50 costs and disbursements to cover both appeals. The plaintiffs sought to amend their bill so as to add a new theory or cause of action. This they may not do (see B. & F. Leasing Co. v Ashton Cos., 42 AD2d 652, 653); their motion was therefore properly denied. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.